Citation Nr: 9926071	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  93-25 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of cancer 
of the left kidney, status post nephrectomy, claimed as due 
to herbicide exposure.  

2.  Entitlement to service connection for residuals of a 
cerebrovascular accident claimed as secondary to service-
connected herniated nucleus pulposus.  

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person or by 
reason of being permanently housebound.

4.  Entitlement to assistance in the acquisition of specially 
adapted housing or entitlement to a special home adaptation 
grant.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1944 to 
August 1946 and from January 1951 to August 1972.  A DD Form 
214, documenting a portion of the veteran's service, from 
February 1966 to August 1972, indicates that he did not have 
foreign and/or sea service.  However, the veteran was awarded 
Korean Service and United Nations Service Medals.  Under the 
remarks portion of this form the words "Vietnam - No  
Indochina-No  Korea-NO" are typed.  However, the veteran was 
awarded the Vietnam Service Medal and Republic of Vietnam 
Campaign Medal with Device.  As such, the Board will assume 
that the veteran served in Vietnam at some point during the 
Vietnam Era.

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 1993 rating decision of the Atlanta, Georgia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that denied the veteran's claim of entitlement to 
special monthly compensation based on need for aid and 
attendance or by reason of being housebound.  In September 
1995, the Board remanded this claim to the RO for further 
development.  

This appeal is also before the Board from an April 1994 RO 
decision that denied the veteran's claim of entitlement to 
assistance in the acquisition of specially adapted housing or 
entitlement to a special home adaptation grant.  

Finally, this appeal is before the Board from a June 1996 RO 
decision that denied the veteran's claims of entitlement to 
service connection for the residuals of a cerebrovascular 
accident and residuals of cancer of the left kidney, status 
post nephrectomy, secondary to herbicide exposure.

The claims of entitlement to service connection for residuals 
of a cerebrovascular accident, special monthly compensation 
based on the need for regular aid and attendance of another 
person or by reason of being permanently housebound, and 
entitlement to assistance in the acquisition of specially 
adapted housing or to a special home adaptation grant will be 
addressed in a REMAND which follows this decision.  

The Board notes that in June 1996, the veteran submitted 
claims of entitlement to service connection for a 
cardiovascular disorder and to special monthly compensation 
based on loss of use of a creative organ.  These claims are 
referred to the RO for appropriate action.  


FINDING OF FACT

The veteran has not submitted any competent evidence to show 
that cancer of the left kidney was incurred in or aggravated 
by service, or  that it was due to exposure to Agent Orange 
in service.


CONCLUSION OF LAW

The claim of service connection for residuals of cancer of 
the left kidney, status post nephrectomy, claimed as 
secondary to herbicide exposure is not well grounded.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.303, 3.307, 3.309 (1998)


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran's service medical records are negative for any 
treatment for, or a diagnosis of, a kidney disorder.  The 
post-service medical evidence reflects that in January 1982, 
the veteran was diagnosed with probable renal cell carcinoma 
and underwent a left radical nephrectomy and left peri and 
preaortic node dissection at the Martin Army Community 
Hospital at Fort Benning, Georgia (Fort Benning).  He was 
seen numerous times for treatment following this procedure, 
and diagnoses of renal cell carcinoma status post radical 
nephrectomy were noted in January and June 1983 medical 
records from Fort Benning.  

Subsequent medical records are replete with references to the 
effect that the veteran had undergone a nephrectomy in 
January 1982 due to renal cell carcinoma.  Records from Fort 
Benning indicate that the veteran was seen in May 1986 for a 
follow up for renal carcinoma, had no related complaints, and 
that a computerized tomography (CT) scan of the kidney region 
taken in 1985 was negative.  During a VA general medical 
examination in December 1995, the veteran apparently 
complained of having kidney cancer, and was diagnosed with 
status post nephrectomy for cancer.  Further, a March 1996 
radiologic report from Fort Benning notes that examination of 
the veteran showed status post left nephrectomy changes and 
that right kidney function was within normal limits at the 
time.   

Records from James E. W. Crosse, M.D. indicate that the 
veteran was seen in August 1998 for treatment of carcinoma of 
the bladder.  Dr. Crosse made reference to a 1981 left 
nephrectomy, and noted that the there was, reportedly, a mass 
on the veteran's right kidney.  Dr. Crosse referred the 
veteran to St. Francis Hospital a week later for a 
transurethral resection and possible removal of a renal mass.  
Surgery was ultimately canceled, and the veteran was 
diagnosed with, among other things, suspected mass of the 
kidney, with history of hematuria when taking Coumadin.  

None of the medical evidence of record indicates that the 
renal cell carcinoma was in any way related to the veteran's 
military service.  

During a March 1997 RO hearing, the veteran essentially 
testified that he was diagnosed with kidney cancer at some 
point after service, that his kidney was removed, and that he 
believed that the cancer was the result of his exposure to 
Agent Orange while serving in Vietnam.  

II.  Analysis

The threshold question is whether the veteran has met his 
initial burden of presenting a well-grounded claim.  If he 
has not, then the claim must fail and there is no further 
duty to assist in the development of the claim. 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  
A well-grounded claim requires more than an allegation; the 
claimant must submit supporting medical evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible. Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  For a well-grounded 
claim of service connection, there must be competent evidence 
of a current disability (a medical diagnosis), of inservice 
incurrence or aggravation of a disease or injury (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).

Service connection is warranted for disability resulting from 
disease or injury that either began in or was aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and the medical evidence relates the symptomatology to the 
veteran's present condition. Rose v. West, 11 Vet. App. 169 
(1998); See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997). 
Service connection may also be granted for a disease 
diagnosed after service discharge when all evidence 
establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d).

Certain chronic diseases will be presumed to have been 
incurred in service under the circumstances outlined in 
38 C.F.R. § 3.307 even though there is no evidence of such 
disease during the period of service. Only the chronic 
conditions listed in  38 C.F.R. § 3.309(a) are entitled to 
this presumption.  The list includes cardiovascular-renal 
disease.  Therefore, renal disease which becomes manifested 
to a compensable degree within one year following the 
veteran's discharge from service shall be service connected.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.  §§ 3.307(a)(3), 
3.309(a).

The Board notes, however, that it has not been contended or 
shown that the veteran's renal carcinoma arose during 
service, or was manifested within the one year presumptive 
period following service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  As noted above, the 
veteran's primary contention is that his renal cell carcinoma 
(and the residuals of a left nephrectomy) are causally 
related to his exposure to herbicide agents during service.

The laws and regulations pertaining to Agent Orange exposure 
provide for a presumption of service connection due to 
exposure to herbicide agents for veterans who have one of 
several diseases and who served on active duty in Vietnam 
during the Vietnam Era.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  It is noted that the Court has recently found 
that a veteran is not entitled to a presumption of exposure 
to Agent Orange if he has not developed a condition 
enumerated in 38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  
McCartt v. West, 12 Vet. App. 164 (1999).

In any event, a disease associated with exposure to certain 
herbicide agents listed in 38 C.F.R. § 3.309(e) will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during the period of service.  No 
other condition other than one listed in 38 C.F.R. § 3.309(a) 
will be considered chronic.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a), (d).  A veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to an herbicide agent containing dioxin, such as 
Agent Orange, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease in service, provided that 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancers 
of the lung, bronchus, trachea, or larynx), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs formally announced in the 
Federal Register, on January 4, 1994, that a presumption of 
service connection based on exposure to herbicides used in 
Vietnam was not warranted for "any other condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted." 59 Fed. Reg. 341 (1994).  
Nonetheless, the United States Court of Appeals for the 
Federal Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act, Public Law No. 
98-524, Section 5, 98 Stat. 2725, 2727 through 29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  If a reasonable doubt 
arises regarding service origin, or any other point, it 
should be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

As was noted in the Introduction portion of this decision, 
the Board will assume that the veteran served in Vietnam at 
some point during the Vietnam Era.  Nevertheless, he has not 
presented any competent medical evidence to show that he has 
any of the disorders specifically listed at 38 U.S.C.A. 
§ 1116(a).  Accordingly, he is not entitled to a presumption 
of exposure to herbicide agents in Vietnam.

As was also noted above, the threshold Caluza requirement is 
that there must be competent evidence of current disability.  
Here, there is no competent (medical) evidence that the 
veteran's left kidney cancer (and consequently the status 
post nephrectomy) was in any way related to his military 
service, or that he was diagnosed with this disease within a 
year of his separation from service.  His service medical 
records are negative for any reference to kidney disorders.  
Without competent evidence relating the left kidney cancer to 
the veteran's active service, the veteran has not submitted 
well-grounded claim.  Caluza, supra.

The veteran's assertion that his left kidney cancer was due 
to his exposure to Agent Orange in service does not suffice 
to make this claim well grounded because, as a layman, he is 
not competent to render a medical opinion on the diagnosis or 
etiology of a condition because he has no medical expertise.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).


ORDER

Service connection for residuals of cancer of the left 
kidney, status post nephrectomy, claimed as due to herbicide 
exposure, is denied.  

REMAND

In September 1995, the veteran's claim of entitlement to 
special monthly compensation based on the need for regular 
aid and attendance of another person or by reason of being 
permanently housebound, was remanded to the RO for further 
development.  Among other things, the Board determined that 
the veteran had raised a claim of service connection for the 
residuals of a cerebrovascular accident, and that because 
this claim was inextricably intertwined with the special 
monthly compensation claim then on appeal, it had to be 
adjudicated prior to appellate action on the special monthly 
compensation claim.  On remand, it was requested that the 
veteran be afforded a VA examination and that the examiner 
offer an opinion as to whether the veteran's cerebrovascular 
accident was caused by any of his service-connected 
disabilities (it had been contended that the cerebrovascular 
accident(s) was related to the veteran's service-connected 
herniated nucleus pulposus).  

The report of a December 1995 VA general medical examination 
reflects that the veteran had back surgery in 1972, 1986, and 
1991, and that in 1992 he suffered a stroke which left him 
paralyzed in the left extremities.  It was further noted that 
he had been essentially bedridden since the stroke.  The 
examiner opined that the veteran's cerebrovascular accident 
began as transient ischemic attacks at the time of his third 
back surgery in 1989 (1991 was crossed out in the report and 
1989 was handwritten in) and that it was related to his 
service-connected back disability.  However, the examiner 
provided no support for his opinion.  The Board notes that it 
appears that at least part of the examiner's opinion was 
based on a history given by the veteran as opposed to from a 
review of the record, as there is no evidence of record 
indicating that the veteran underwent back surgery in 1986, 
1991, or 1989.  He did undergo back surgery - a laminectomy, 
L4-5, with removal of herniated nucleus pulposus - in 
September 1971. 

In 1987, the RO forwarded the claims folders to the VA 
examiner who examined the veteran in December 1995.  In 
October 1997, the examiner added that the veteran's major 
loss of function was due to his stroke and opined that the 
stroke was related to back surgery in 1987, at which time the 
veteran had a number of "mini-strokes." It is noted that 
the record does not reflect that the veteran had back surgery 
in 1987.  

In March 1998, a VA Adjudication Officer requested an VA 
Medical Center opinion regarding the relationship between the 
veteran's service-connected herniated nucleus pulposus and 
his cerebrovascular accident.  In September 1998, a 
memorandum was received from a VA examiner in response to 
this request.  The examiner opined that the veteran's "HNP, 
surgery, and the deficits (SC), as per C-file, is a separate 
diagnosis", that "CVA (stroke) with TIA's and multiple 
cardiovascular problems...is a separate diagnosis", and that 
"[t]hese two...are not directly related.  Probable (SC) spine 
condition...with residual dominant lower motor neuron deficits, 
secondary to the CVA ..."  There is, however, no support 
provided for this opinion.  

If the Board determines, while reviewing a claim, that 
further evidence or clarification of the evidence is 
essential for a proper appellate decision, it shall remand 
the case to the agency of original jurisdiction, specifying 
the action to be undertaken.  38 C.F.R. § 19.9 (1998).  Given 
the conflicts in the evidence of record, the Board finds that 
in order to properly adjudicate the claim of service 
connection for residuals of a cerebrovascular accident 
claimed as secondary to service-connected herniated nucleus 
pulposus, further development is necessary.  

Since the issues of entitlement to special monthly 
compensation based on the need for regular aid and attendance 
of another person or by reason of being permanently 
housebound, and entitlement to assistance in the acquisition 
of specially adapted housing or entitlement to a special home 
adaptation grant, are inextricably intertwined with this 
claim, they must necessarily be held in abeyance at this 
time. 

In view of the above, this matter is REMANDED to the RO for 
the following action

1.  If possible, the claims folders 
should be forwarded to the examiner who 
examined the veteran in December 1995 for 
review and a detailed explanation of the 
rationale for the opinion rendered 
regarding the relationship between the 
veteran's service-connected herniated 
nucleus pulposus and his cerebrovascular 
accident.

The claims folders should then be 
forwarded (again, if possible) to the VA 
examiner who rendered the September 1998 
opinion.  The RO should ask this examiner 
to provide a detailed explanation for the 
opinion rendered regarding the 
relationship between the veteran's 
service-connected herniated nucleus 
pulposus and his cerebrovascular 
accident.  

2.  If either or both of these examiners 
are unavailable, the claims folders 
should be forwarded to a different VA 
examiner, who should review the evidence 
and render a detailed opinion regarding 
any relationship between the veteran's 
service-connected herniated nucleus 
pulposus and his cerebrovascular 
accident.  

3.  The RO should then re-adjudicate the 
veteran's claim of entitlement to service 
connection for the residuals of a 
cerebrovascular accident claimed as 
secondary to the service-connected 
herniated nucleus pulposus, as well as 
his claims for entitlement to special 
monthly compensation based on the need 
for regular aid and attendance of another 
person or by reason of being permanently 
housebound, and for assistance in the 
acquisition of specially adapted housing 
or entitlement to a special home 
adaptation grant.  

4.  If any determination remains adverse 
to the veteran, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
given the opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration, if in order. By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purpose of the REMAND is to further develop the record.  No 
action is required of the veteran until he receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals







